SALE AGREEMENT ASSIGNMENT

This Sale Agreement Assignment (“Assignment”) is made as of March 27, 2008 by
and between Grubb & Ellis realty Investors, LLC, (formerly known as Triple Net
Properties, LLC) a Virginia limited liability company (“Assignor”), and G&E
Apartment REIT Arboleda, LLC, a Delaware limited liability company (“Assignee”),
and is made with respect to the Contract of Sale by and between Assignor and
Cedar Park Multifamily, Ltd., a Texas limited partnership (“Seller”) dated
January 7, 2008, as amended (“PSA”). For good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

Assignor hereby assigns to Assignee all of Assignor’s right, title and interest
in and to the PSA, the escrow created pursuant to the PSA, any Deposits (as
defined in the PSA) in such escrow or held by Seller, and all other rights and
assets appurtenant to any of the foregoing (“Assets”).

Assignee hereby accepts the Assets and assumes all of Assignor’s obligations
under the PSA, whether arising before or after the date of this Assignment.
Assignor acknowledges that it is not released from any PSA obligations, whether
arising before or after the date of this Assignment, as a result of such
assignment.

Upon deliver hereto to Seller, Buyer’s address per PSA Section 18 is hereby
unchanged.

In witness whereof, the undersigned have executed this Assignment as of the
above date.

Assignor:

Grubb & Ellis Realty Investors, LLC (formerly
known as Triple Net Properties, L.L.C.) a
Virginia limited liability company

By: /s/ Jeff Hanson
Jeff Hanson
Title: Chief Investment Officer


Assignee:

G&E Apartment REIT Arboleda, LLC, a


Delaware limited liability company

By: /s/ Gus G. Remppies
Gus G. Remppies,
Authorized Signatory

